            Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 1 of 16


Michael Lee (ML 6353)
Lee Law PLLC
579 Fifth Avenue
14th Floor
New York, NY 10017
Telephone: (212) 621-8239
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        CASE NO. XX-CV-XX
 OTTER PRODUCTS, LLC,

                        Plaintiff,
                                                                     COMPLAINT
        v.

 BH ELECTRONICS OF NY, INC.; and
 BAROUKH BARAKAT both doing business as
 “BHONESTOPSHOP;” and “JOHN DOES” 1-5;

                        Defendants.



       Plaintiff Otter Products, LLC (“Otter Products”) (“Plaintiff”), through its attorneys

complaining of BH Electronics of NY, Inc.; and Baroukh Barakat, both doing business as

“bhonestopshop;” and "John Does" 1-5 (hereinafter collectively referred to as "Defendants")

hereby alleges as follows:

                                STATEMENT OF THE CASE

       1.       This is a suit by Plaintiff against Defendants for: (i) counterfeiting and

infringement of registered trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C.

§ 1114; (ii) federal trademark dilution in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(c); (iii) unfair competition, false designation of origin, and false description in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and (iv) unfair and deceptive

business practices in violation of N.Y. Gen. Bus. L. § 349.

       2.       This action concerns the distribution of large quantities of merchandise bearing
             Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 2 of 16


counterfeits and infringements of Plaintiff’s federally registered trademarks in the United

States. Defendants were sent a cease and desist letter and spoke with Plaintiff’s counsel on

several different occasions but have refused to stop selling their illegal product. Therefore,

Defendants have willfully infringed Plaintiff’s valuable trademarks, creating a strong likelihood

of confusion among consumers who expect that merchandise bearing Plaintiff’s trademarks will

be genuine product by Plaintiff, and causing both monetary and other irreparable injury to

Plaintiff.

                                JURISDICTION AND VENUE

        3.       This Court has jurisdiction over the federal trademark claims asserted in this

action under 15 U.S.C. § 1121, and 28 U.S.C. § 1331 and 28 U.S.C. § 1338.

        4.       Defendants are subject to the Court’s jurisdiction because they have committed

the acts complained of herein in this District and do business in this District. Specifically,

Defendants have sold infringing product in this District.

        5.       Defendants are subject to the jurisdiction of this Court pursuant to and in

accordance with Rule 4 of the Federal Rules of Civil Procedure.

        6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1),(2), and (3).

                                            PARTIES

        7.       Plaintiff Otter Products is a limited liability company duly organized and

existing under the laws of the State of Colorado, and having its principal place of business

located at 209 S. Meldrum Street, Fort Collins, CO 80521.

        8.       Upon information and belief, defendant BH Electronics of NY, Inc. is a New

York corporation with its principal place of business located at 46 W. Fordham Road, Bronx,

NY 10468.

        9.       Upon information and belief, defendant Baroukh Barakat (“Barakat”) is an
          Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 3 of 16


individual that resides at 2136 E. 9th Street, Brooklyn, NY 11223.

       10.     The identities of "John Does" 1-5 are not currently known to Plaintiff. Upon

information and belief, they are associated with Defendants and have contributed to Defendants’

unlawful activities. Plaintiff will use its best efforts to identify these "John Does", and upon

further knowledge and investigation, Plaintiff will amend its pleadings accordingly.


                                FACTUAL ALLEGATIONS

A. Plaintiff’s Famous Products and Trademarks

       11.     Plaintiff Otter Products began with the entrepreneurial vision of its founder, Curt

Richardson. An injection molder by trade, Richardson designed the first “OtterBox” in 1995.

The first OtterBox was a durable waterproof box used to keep electronics dry while participating

in water sports such as diving or surfing. However, through iterative design changes, what

started as a waterproof box evolved into a line of functional, durable, and award-winning

personal electronics cases. Today, Otter Products’ OtterBox® cases stand as one of the best-

selling brands of mobile phone and tablet cases worldwide, with cases for a broad variety

personal electronics.

       12.     Since its inception, Otter Products has marked its brand’s products (OtterBox®)

with trademarks that have come to symbolize its profound company heritage, entrepreneurial

spirit, and superior craftsmanship. This reputation started with the design of the first OtterBox®

in 1995, and has since expanded into a robust global marketplace. From its prescient inception

to its product’s establishment as household names, Plaintiff has expended great amounts of

time, money, and effort advertising and promoting its trademarks globally, including throughout

the United States and in this District. As a result of these investments and their widespread

success, Plaintiff has developed considerable goodwill and reputation for the highest quality

products. Plaintiff has continuously used its trademarks to distinguish its OtterBox® products,
          Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 4 of 16


as well as uphold its reputation.

       13.     Plaintiff is the owner of various trademarks registered with the United States

Patent and Trademark Office (“USPTO”). Such trademarks include, but are not limited to the

following, among others:

                                       USPTO
                                                     Registration
             Trademark               Registration                              Goods
                                                        Date
                                      Number
                                                                    IC 028. US 022 023 038 050.
             OTTER BOX                 2287619       10/19/1999     G & S: non-metal, water-tight
                                                                    containers for outdoors
                                                                    recreational use.
                                                                    IC 009. US 021 023 026 036
                                                                    038. G & S: Protective cases
                                                                    for handheld electronic
                                                                    devices, namely, portable
             OTTER BOX                 3788535       05/11/2010
                                                                    music players, portable video
                                                                    players, cell phones and
                                                                    computers; specially adapted
                                                                    protective carrying cases for
                                                                    computers.

                                                                    IC 042. US 100 101. G & S:
             OTTERBOX                  4509483       04/08/2014     Providing a website featuring
                                                                    news and commentary in the
                                                                    field of mobile technology.
                                                                    IC 009. US 021 023 026 036
                                                                    038. G & S: Protective covers
                                                                    and cases for handheld
                                                                    electronic devices, namely, cell
                                       4602221       09/09/2014     phones, portable media
                                                                    players, tablets, personal
                                                                    digital assistants, e-book
                                                                    readers, and computers;
                                                                    protective covers and cases for
                                                                    computers.
                                                                    IC 009. US 021 023 026 036
                                                                    038. G & S: Protective covers
        DEFENDER SERIES                4616874       10/07/2014
                                                                    and cases for personal
                                                                    electronic devices, namely, cell
                                                                    phones.

                                                                    IC 009. US 021 023 026 036
                                                                    038. G & S: Protective cases
                                                                    for interactive, handheld
        DEFENDER SERIES                3623789       05/19/2009
                                                                    electronic devices, namely,
                                                                    portable music players,
                                                                    portable video players and
                                                                    tablet computers.
         Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 5 of 16


                                                                     IC 009. US 021 023 026 036
                                                                     038. G & S: Protective cases
                                                                     for handheld electronic
                                                                     devices, namely, portable
                                          3791318       05/18/2010
                                                                     music players, portable video
                                                                     players, cell phones and
                                                                     computers; specially adapted
                                                                     protective carrying cases for
                                                                     computers.

                                                                     IC 009. US 021 023 026 036
                                                                     038. G & S: Protective cases
                                                                     for handheld electronic
                                                                     devices, namely, portable
                                          4293603       02/19/2013
                                                                     music players, portable video
                                                                     players, cell phones and
                                                                     computers; specially adapted
                                                                     protective carrying cases for
                                                                     computers.

                                                                     IC 009. US 021 023 026 036
                                                                     038. G & S: Protective cases
                                                                     for handheld electronic
                                                                     devices, namely, portable
             COMMUTER                     3791317       05/18/2010
                                                                     music players, portable video
                                                                     players, cell phones and
                                                                     computers; specially adapted
                                                                     protective carrying cases for
                                                                     computers.

                                                                     IC 009. US 021 023 026 036
                                                                     038. G & S: Protective cases
                                                                     for handheld electronic
       COMMUTER SERIES                    3963182       05/17/2011   devices, namely,
                                                                     multifunctional mobile phones,
                                                                     portable music players,
                                                                     portable video players and
                                                                     computers.
       (hereinafter collectively referred to as the “Otter Products Registered Trademarks”).

       14.       The Otter Products Registered Trademarks are valid, in full force and effect,

protectable and exclusively owned by Plaintiff. Plaintiff has continuously used the Otter

Products Registered Trademarks during all time periods relevant to Plaintiff’s claims. As a

result, the Otter Products Registered Trademarks have become incontestable pursuant to 15

U.S.C. § 1065.

       15.       The Otter Products Registered Trademarks have been used regularly in interstate

commerce, including within this District, to identify and distinguish Plaintiff’s high-quality
           Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 6 of 16


merchandise including, but not limited to, dirt resistant mobile phone cases, dirt resistant tablet

cases, shock resistant mobile phone cases, shock resistant tablet cases, drop resistant mobile

phone cases, drop resistant tablet cases, mobile phone accessories, tablet accessories, and other

goods.

         16.   Due to the overwhelming amount of resources exhausted by Plaintiff in order to

create, protect, enforce, and promote the Otter Products Registered Trademarks, the Otter

Products Registered Trademarks have achieved secondary meaning as identifiers of high-

quality merchandise including, but not limited to, dirt resistant mobile phone cases, dirt resistant

tablet cases, shock resistant mobile phone cases, shock resistant tablet cases, drop resistant

mobile phone cases, drop resistant tablet cases, mobile phone accessories, tablet accessories,

and other goods.

         17.   The Otter Products Registered Trademarks are recognized around the world and

throughout the United States by consumers as signifying authentic, high-quality OtterBox®

products. As such, the Otter Products Registered Trademarks qualify as famous marks as the

term is used in 15 U.S.C. § 1125(c)(1) and achieved such fame prior to Defendants’ conduct

that is the subject of this Complaint.

B. Defendants’ Illegal Activities

         18.   Upon information and belief, Defendants are offering for sale, selling, and using

in interstate commerce merchandise bearing counterfeits and infringements of the Otter

Products Registered Trademarks (the “Infringing Products”).

         19.   Despite having notice of their illegal activities, Defendants continued to offer

for sale and sell a large amount of Infringing Products. Defendants are willful infringers of the

Otter Products Registered Trademarks causing irreparable harm to Plaintiff and the

unsuspecting public who are being defrauded into purchasing such illegal merchandise.
           Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 7 of 16


       20.     Defendants have been offering for sale and selling a large amount of Infringing

Product on the www.eBay.com website (“eBay”) using the “bhonestopshop” eBay seller

username, causing Plaintiff to investigate such activities.

       21.     On or about February 14, 2020, an agent for Plaintiff made a purchase from the

“bhonestopshop” eBay seller user of an “OtterBox” cellphone case (“First Purchase”).

       22.     Subsequently, Plaintiff reviewed the First Purchase and confirmed that the First

Purchase was not authentic OtterBox merchandise and did, in fact, bear counterfeits and

infringements of the Otter Products Registered Trademarks.

       23.     On or about February 25, 2020, Plaintiff sent defendant Barakat a cease and

desist letter via email to bhelectronicsny@yahoo.com (an email address associated with the

“bhonestopshop” eBay seller as provided by eBay), putting him on specific notice of his illegal

activities, demanding that he immediately cease the sale of any infringing Otter Products

merchandise and comply with further demands.

       24.     On or about March 20, 2020, Plaintiff’s attorney communicated with Barakat by

telephone. At this time, Barakat transferred the phone over to his associate, an individual who

identified himself as “Nathan.” Plaintiff’s attorney proceeded to explain the situation to

“Nathan,” to which “Nathan” said he would need to gather more information and would

telephone back Plaintiff’s counsel. Plaintiff’s counsel did not hear back from “Nathan” or

Barakat.

       25.     On or about April 3, 2020, Plaintiff’s attorney sent a follow-up email to the

bhelectronicsny@yahoo.com but did not receive a response.

       26.     On or about May 5, 2020, Plaintiff’s attorney attempted to contact Barakat

and/or “Nathan” once again by telephone. An unidentified individual answered the phone and

said that “Nathan” was unavailable. Plaintiff’s attorney provided this individual with their
              Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 8 of 16


contact information. Neither Barakat, “Nathan”, nor the unidentified individual ever contacted

Plaintiff or its attorney further.

        27.       Despite the February 14 letter from Plaintiff and ongoing communications with

Plaintiff’s attorney about the illegal activity, Defendants’ infringement of the Otter Products

Registered Trademarks continued.

        28.       Sometime after these communications with Defendants, Plaintiff received

complaints from customers that Defendants were still selling fake Otter Products merchandise

bearing the Otter Products Registered Trademarks, causing Plaintiff to investigate such

activities.

        29.       Plaintiff then discovered that the eBay “bhonestopshop” seller was continuing

to offer for sale and sell large amounts of Infringing Products.

        30.       On or about June 16, 2020, Plaintiff made another purchase from the

“bhonestopshop” eBay seller of an “OtterBox” cellphone case (“Second Purchase”).

        31.       Subsequently, Plaintiff reviewed the Second Purchase and confirmed that the

Second Purchase was not authentic OtterBox merchandise and did, in fact, bear counterfeits and

infringements of the Otter Products Registered Trademarks.

        32.       On or about June 22, 2020, after receiving confirmation from Plaintiff that the

“bhonestopshop” eBay seller had sold at least 7,329 cases and that the Second Purchase was

also counterfeit, Plaintiff’s attorney called Barakat once again.

        33.       During this call, Barakat claimed that he was not the “boss” behind this

operation, despite his contact information being associated with the “bhonestopshop” eBay

account. Barakat alleged that “Nathan” was in charge, but refused to provide further information

on how to identify or contact “Nathan”. Barakat claimed he would reach out to Plaintiff’s

attorney with further information but failed to do so.
          Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 9 of 16


        34.     The PayPal receipts, confirming the purchase of both the First Purchase and

Second Purchase from the eBay “bhonestopshop” seller, state the vendor as “BH Electronics of

NY.” Further investigation confirmed that BH Electronics of NY, Inc. is an official New York

corporation located at 46 W. Fordham Road, Bronx, NY 10468. This address is associated with

a Boost Mobile retail store.

        35.     Furthermore, the return address on the shipping packages for both the First

Purchase and Second Purchase is 46 W. Fordham Road, Bronx, NY 10468. This address directly

connects the corporate defendant and Barakat.

        36.     Defendants were on full notice that their actions were illegal but continued to

infringe the Otter Products Registered Trademarks. Defendants’ infringement is clearly willful.

        37.     Defendants’ offer for sale and actual sale of the Infringing Products in the United

States constitutes an illegal use in commerce of the Otter Products Registered Trademarks in

connection with the sale, offering for sale, or distribution of the Infringing Products.

        38.     The Infringing Products offered for sale and sold by Defendants were not

manufactured, authorized, or sponsored by Plaintiff. Thus, consumers will be confused and

disappointed by the differences between the Infringing Products distributed by Defendants and

the genuine Plaintiff merchandise manufactured and sold by Plaintiff or its affiliates.

        39.     As a result of Defendants’ actions, Plaintiff is losing profits from lost sales of

genuine product, is suffering a loss of enormous goodwill created in its Otter Products

Registered Trademarks, and will continue to suffer such loss if Defendants are allowed to

continue their illegal activity.

        40.     Upon information and belief, Defendants have knowingly and willfully engaged

in their illicit activities in direct violation of Plaintiff’s rights and/or have shown a blatant

disregard for the same. For these reasons, this qualifies as an exceptional case under 15 U.S.C.
         Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 10 of 16


§ 1117(a).

        41.     Plaintiff has suffered irreparable injury as a direct and proximate result of

Defendants' wrongful distribution of the Infringing Products.

        42.     Plaintiff has no adequate remedy at law.

        43.     Defendants' unlawful acts will undoubtedly persist without judicial intervention.

As such, Defendants must be restrained and enjoined from further violating Plaintiff’s well-

established rights in and to the Otter Products Registered Trademarks.


                              FIRST CLAIM FOR RELIEF
                        (Trademark Counterfeiting, 15 U.S.C. § 1114)

        44.     Plaintiff hereby realleges and incorporates by reference all prior allegations as

set forth in Paragraphs 1 through 43.

        45.     Defendants have knowingly, intentionally, and without the consent of Plaintiff

used in commerce reproductions, counterfeits, and/or copies of the Otter Products Registered

Trademarks in connection with the sale, offering for sale, distribution, or advertising of goods

covered by USPTO registrations for the Otter Products Registered Trademarks. Such use is

likely to: cause confusion or mistake or deceive consumers; cause consumers to believe

Defendants’ counterfeit merchandise is affiliated with, sponsored by, authorized or approved

by, or is otherwise associated with Plaintiff despite the fact that it is not.

        46.     Defendants’ use of the counterfeit marks was willful and done with the

knowledge that the marks are counterfeit, and as such, Defendants' acts constitute willful

trademark counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

        47.     Defendants' acts constitute use in commerce of the Otter Products Registered

Trademarks.

        48.     For the aforementioned reasons, Plaintiff is entitled to: (a) damages for all of
         Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 11 of 16


Defendants’ profits derived from their unlawful conduct and/or Plaintiff’s lost profits from sales

of genuine goods due to Defendants’ conduct, trebled, to the full extent provided under Sections

35(a) and 35(b) of the Lanham Act, 15 U.S.C. § 1117(a)-(b), or alternatively, statutory damages

in the amount of up to $2,000,000 for each mark counterfeited as provided by 15 U.S.C. §

1117(c) of the Lanham Act; and (b) reasonable attorneys' fees, investigative fees, and pre-

judgment interest according to 15 U.S.C. § 1117(b).

        49.     Plaintiff has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Plaintiff has been, and absent injunctive relief will continue to be, irreparably harmed

by Defendants’ actions.


                               SECOND CLAIM FOR RELIEF
                          (Trademark Infringement, 15 U.S.C. §1114)

        50.     Plaintiff hereby realleges and incorporates by reference all prior allegations as

set forth in Paragraphs 1 through 43.

        51.     Defendants have knowingly, intentionally, and without the consent of Plaintiff

used in commerce reproductions, counterfeits, and/or copies of the Otter Products Registered

Trademarks in connection with the sale, offering for sale, distribution, or advertising of goods

covered by USPTO registrations for the Otter Products Registered Trademarks. Such use is

likely to: cause confusion or mistake or deceive consumers; cause consumers to believe

Defendants’ counterfeit merchandise is affiliated with, sponsored by, authorized or approved

by, or is otherwise associated with Plaintiff despite the fact that it is not.

        52.     Defendants’ use of the infringing marks was willful and done with the

knowledge that the marks are infringing, and as such, Defendants' acts constitute willful

trademark infringement in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

        53.     Defendants' acts constitute use in commerce of the Otter Products Registered
          Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 12 of 16


Trademarks.

        54.     For the aforementioned reasons, Plaintiff is entitled to: (a) damages for all of

Defendants’ profits derived from their unlawful conduct and/or Plaintiff’s lost profits from sales

of genuine goods due to Defendants’ conduct to the full extent provided under Section 35(a) of

the Lanham Act, 15 U.S.C. § 1117(a); and (b) reasonable attorneys' fees, investigative fees, and

pre-judgment interest according to 15 U.S.C. § 1117(b).

        55.     Plaintiff has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Plaintiff has been, and absent injunctive relief will continue to be, irreparably harmed

by Defendants’ actions.


                             THIRD CLAIM FOR RELIEF
           (Unfair Competition, False Designation of Origin & False Description,
                                   15 U.S.C. § 1125(a))

        56.     Plaintiff hereby realleges and incorporates by reference all prior allegations as

set forth in Paragraphs 1 through 43.

        57.     Defendants’ sale, offering for sale, distribution, or advertising of goods bearing

the Otter Products Registered Trademarks constitutes use in commerce of false designations of

origin and false and misleading descriptions and representations that Defendants’ counterfeit

merchandise is affiliated with, sponsored by, authorized or approved by, or is otherwise

associated with Plaintiff despite the fact that it is not. As a result of Defendants’ unauthorized

use of the Otter Products Registered Trademarks, the public is likely to be misled and confused

as to the source, sponsorship, or affiliation of Defendants’ counterfeit merchandise.

        58.     Defendants’ sale, offering for sale, distribution, or advertising of goods bearing

the Otter Products Registered Trademarks constitutes unfair competition as it is intended to

cause confusion and deceive consumers and trades upon the established reputation and goodwill

of Plaintiff.
         Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 13 of 16


       59.     Defendants’ conduct is willful, intended to reap the benefit of Plaintiff’s

established goodwill, and violates Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), all to

the severe detriment of Plaintiff.

       60.     Defendants’ acts entitle Plaintiff to damages for all of Defendants’ profits

derived from their past unlawful conduct and/or for all of Plaintiff’s lost profits from lost sales

of genuine goods due to Defendants’ conduct, trebled, to the full extent provided under Sections

35(a) and 35(b) of the Lanham Act, 15 U.S.C. §1117(a)-(b), or in the alternative to statutory

damages under Section 35(c) of the Lanham Act, 15 U.S.C. § 1117(c).

       61.     Plaintiff has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Plaintiff has been, and absent injunctive relief will continue to be, irreparably harmed

by Defendants’ actions.


                             FOURTH CLAIM FOR RELIEF
                     (Federal Trademark Dilution, 15 U.S.C. § 1125(c))

       62.     Plaintiff hereby realleges and incorporates by reference all prior allegations as

set forth in Paragraphs 1 through 43.

       63.     Defendants’ use of the Otter Products Registered Trademarks or marks

confusingly similar thereto in order to sell their products constitutes Defendants’ commercial

use in commerce of the Otter Products Registered Trademarks.

       64.     The Otter Products Registered Trademarks are world famous and distinctive.

They achieved such status long prior to Defendants’ activities complained of herein.

       65.     Defendants’ use of the Otter Products Registered Trademarks on the Internet to

advertise unauthorized merchandise constitutes tarnishment of the Otter Products Registered

Trademarks.

       66.     Plaintiff is suffering and will continue to suffer irreparable harm from
            Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 14 of 16


Defendants’ dilutive activities.

           67.     Defendants’ acts as aforesaid are diluting the distinctive quality of the Otter

Products Registered Trademarks in violation of Section 43(c) of the Lanham Act, 15 U.S.C. §

1125(c).

           68.     Defendants have intentionally and willfully appropriated the Otter Products

Registered Trademarks and traded on Plaintiff’s reputations.

           69.     Defendants’ wrongful acts of dilution will continue unless enjoined by this

Court.


                                  FIFTH CLAIM FOR RELIEF
                 (Unfair and Deceptive Business Practices, N.Y. Gen. Bus. L. § 349)

           70.     Plaintiff hereby realleges and incorporates by reference all prior allegations as

set forth in Paragraphs 1 through 43.

           71.     The wrongful conduct of Defendants, including but not limited to, the

distribution of Infringing Products and making false statements, in order to conceal its illegal

activity constitutes materially misleading and deceptive trade practices under New York

General Business Law § 349.

           72.     This wrongful conduct was consumer-oriented within the meaning of Section

349, as it is the intent of Defendants to distribute Counterfeit Product into the marketplace and

therefore harm the general consuming public.

           73.     Because of this deceptive conduct, Plaintiff has been and will continue to be

damaged both monetarily and in ways impossible to remedy through monetary judgment.


                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that the Court order the following relief:

      I.           That the Court enter an injunction ordering that Defendants, their agents,
           Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 15 of 16


servants, employees, and all other persons in privity or acting in concert with them be enjoined

and restrained from:

   a) using any counterfeit or infringement of the Otter Products Registered Trademarks to
   identify any goods not authorized by Plaintiff;

   b) counterfeiting or infringing the Otter Products Registered Trademarks by importing,
   manufacturing, distributing, selling, offering for sale, advertising, promoting, displaying
   any products bearing any simulation, reproduction, counterfeit, or copy of the Otter
   Products Registered Trademarks;

   c) using any simulation, reproduction, counterfeit, or copy of the Otter Products
   Registered Trademarks in connection with the importation, promotion, advertisement,
   display, sale, offering for sale, manufacture, production, circulation or distribution of any
   unauthorized products in such fashion as to relate or connect, or tend to relate or connect,
   such products in any way to Plaintiff, or to any goods sold, manufactured, sponsored or
   approved by, or connected with Plaintiff;

   d) making any statement or representation whatsoever, or using any false designation of
   origin or false description, or performing any act, which can or is likely to lead the trade or
   public, or individual members thereof, to believe that any services provided, products
   manufactured, distributed, sold or offered for sale, or rented by Defendants are in any way
   associated or connected with Plaintiff;

   e) engaging in any other conduct constituting an infringement of the Otter Products
   Registered Trademarks, of Plaintiff’s rights in, or to use or to exploit, said trademark, or
   constituting any weakening of Plaintiff’s names, reputations, and goodwill.

     II.      That Defendants be required to deliver to Plaintiff for destruction all unauthorized

materials bearing any of the Otter Products Registered Trademarks in association with

unauthorized goods and the means for production of same pursuant to 15 U.S.C. § 1118.

    III.      Requiring Defendants to pay to Plaintiff such damages for all of Defendants’

profits derived from their unlawful conduct and/or Plaintiff’s lost profits from sales of genuine

goods due to Defendants’ infringement, counterfeiting, false designation of origin, unfair

competition trebled to the full extent provided under Sections 35(a) and 35(b) of the Lanham

Act, 15 U.S.C. § 1117(a)-(b), or alternatively, statutory damages in the amount of up to

$2,000,000 for each mark counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham Act.

    IV.       Ordering that Defendants compensate Plaintiff for the costs of this action,
          Case 1:20-cv-04869 Document 1 Filed 06/25/20 Page 16 of 16


reasonable attorneys' fees, investigative fees, and pre-judgment interest according to 15 U.S.C.

§ 1117(b).

     V.        Plaintiff be awarded their actual damages and attorneys’ fees pursuant to N.Y.

Gen. Bus. L. § 349.

    VI.        Defendants be required to pay pre-judgment interest on all damages and profits

awards.

   VII.        Directing that this Court retain jurisdiction of this action for the purpose of

enabling Plaintiff to apply to the Court at any time for such further orders and interpretation or

execution of any Order entered in this action, for the modification of any such Order, for the

enforcement or compliance therewith and for the punishment of any violations thereof.

  VIII.        Ordering that pursuant to 11 U.S.C. § 523(a)(6), Defendants be prohibited from

a discharge under 11 U.S.C. § 727 for malicious, willful, and fraudulent injury to Plaintiff.

    IX.        Awarding to Plaintiff such other and further relief as the Court may deem just and

proper, together with the costs and disbursements that Plaintiff has incurred in connection with

this action.




                                                   LEE LAW PLLC


Dated: June 25, 2020                                  _______________________
                                                      Michael Lee (ML6353)
                                                      Lee Law PLLC
                                                      579 Fifth Avenue
                                                      14th Floor
                                                      New York, NY 10017
                                                      Telephone: (212) 621-8239

                                                      Attorneys for Plaintiff
